Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 02/02/2022 is entered.
Claims 2, 4, 5, 6, 8, 12, 16, 21-22, 32-40 are cancelled.  
Claims 1, 3, 7, 9-11, 13-15, 17-20, 23-31, and 41-42 are pending.
Claims 1, 3, 7, 9-11, 13-15, 17-20, 23-31, and 41-42 are under examination.
Information Disclosure Statement
The IDS statements filed on 02/02/2022 and 05/03/2022 have been considered by the examiner.
Response to Amendment/ Argument
	Any/all objections and rejections made in the previous office action are withdrawn based on the Applicants’ Amendment to the Claims filed on 02/02/2022 in combination with the Examiner’s Amendment in this Office Action.  Please note that the Applicants’ arguments regarding the priority to claims 14 and 15 were fully considered but were not found persuasive.  However, this argument is rendered moot because these claim are presently cancelled by Examiner’s Amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kathryn Grey on 05/03/2022 with a follow-up on 05/04/2022.

The application has been amended as follows: 
Cancel claims 14, 15,  31, and 42.
Amend claim 41 as follows:
A kit comprising: 
(A) one or more [[of]] selected from the group consisting of: 
(i) a recombinant expression system comprising: 
(a) a nucleic acid sequence encoding a CRISPR/Cas RNA editing fusion protein comprising a nuclease-dead CRISPR associated endonuclease (dCas) fused to a catalytically active deaminase domain of Adenosine Deaminase acting on RNA 2 (ADAR2); and 
(b) a nucleic acid sequence encoding an extended single guide RNA (esgRNA) comprising: 
(i) a short extension sequence of homology to the target RNA comprising a mismatch for a target adenosine, 
(ii) a dCas scaffold binding sequence, and 
(iii) a spacer sequence comprising a region of homology to the target RNA, 
wherein the sequences of the esgRNA (i), (ii), and (iii) are situated 3' to 5' in the esgRNA; 
(ii) a vector comprising a nucleic acid encoding (A)(i)(a) and (b);  
(iii) a vector comprising a nucleic acid encoding (A)(i)(b); 
(iv) a viral particle comprising the recombinant expression system of (A)(i)(a) and (b); 
(v) an isolated cell comprising the recombinant expression system of (A)(i)(a) and (b); and
(vi) an esgRNA comprising (i) a short extension sequence of homology to a target RNA comprising a mismatch for a target adenosine, and (ii) a dCas scaffold binding sequence, and (iii) a spacer sequence comprising a region of homology to the target RNA, wherein the sequences of the esgRNA (i), (ii), and (iii) are situated 3' to 5' in the esgRNA and 
(B) instructions for use.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, 7, 9-11, 13, 17-20, 23, 24, and 30, and 41, the prior art does not teach or fairly suggest a recombinant expression system for CRISPR/Cas-directed RNA editing of a target RNA comprising: (A) a nucleic acid sequence encoding a CRISPR/Cas RNA editing fusion protein comprising a nuclease-dead CRISPR associated endonuclease (dCas) fused to a catalytically active deaminase domain of Adenosine Deaminase acting on RNA 2 (ADAR2); and a nucleic acid sequence encoding an extended single guide RNA (esgRNA) comprising: 
(i) a short extension sequence of homology to the target RNA comprising a mismatch for a target adenosine, 
(ii) a dCas scaffold binding sequence, and 
(iii) a spacer sequence comprising a region of homology to the target RNA, wherein the sequences of the esgRNA (i), (ii), and (iii) are situated 3' to 5' in the esgRNA.  
Regarding claims 25-29, and 41, the prior art does not teach or fairly suggest a vector comprising a nucleic acid encoding an extended single guide RNA (esgRNA) comprising (i) a short extension sequence of homology to a target RNA comprising a mismatch for a target adenosine, (ii) a dCas scaffold binding sequence, and (iii) a sequence complementary to the target sequence (spacer sequence), wherein (i), (ii) and (iii) are situated 3' to 5' in the esgRNA.
The closest prior art is US2016/0289659 to Doudna et al (of record).  However, Doudna et al does not disclose or suggest an extended single guide RNA (esgRNA) comprising: (i) a short extension sequence of homology to the target RNA comprising a mismatch for a target adenosine, (ii) a dCas scaffold binding sequence, and (iii) a spacer sequence comprising a region of homology to the target RNA, wherein the sequences of the esgRNA (i), (ii), and (iii) are situated 3' to 5' in the esgRNA.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 7, 9-11, 13, 17-20, 23-30, and 41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658